UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5659

BRIDGETTE MARLENE LAPIERRE,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
N. Carlton Tilley, Jr., District Judge.
(CR-95-19)

Submitted: May 16, 1996

Decided: May 31, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William E. Martin, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Walter C. Holton, Jr., United States Attorney, Timika Shafeek,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bridgette Lapierre appeals from her conviction of possession with
intent to distribute cocaine and marijuana in violation of 21 U.S.C.A.
§ 841 (West 1981 & Supp. 1995). Lapierre claims that the evidence
was insufficient to sustain the jury's verdict and that the district court
erred in denying her motion for a new trial based on newly discovered
evidence. We affirm.

We review the sufficiency of the evidence in the light most favor-
able to the government to determine whether any rational trier of fact
could have found the defendant guilty beyond a reasonable doubt.
Glasser v. United States, 315 U.S. 60, 80 (1942). All reasonable infer-
ences from the evidence must be viewed in the light most favorable
to the government. United States v. Giunta, 925 F.2d 758, 764 (4th
Cir. 1991). Further, in resolving issues of substantial evidence, this
court does not weigh evidence or review witness credibility. United
States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

The evidence adduced at Lapierre's trial established that, on the
morning of January 19, 1995, Lapierre was approached by two police
officers at the Greensboro, North Carolina airport. Lapierre had just
deboarded a Continental Airlines flight from Newark, New Jersey,
and the officers (who were part of a Drug Interdiction Task Force)
had observed her acting suspiciously (nervously clutching a black
leather duffel bag). When asked why she had come to North Carolina,
Lapierre stated that she had come to care for a disabled relative who
lived in North Carolina, but that she did not know in what city the rel-
ative lived.

Lapierre consented to a search of the bag which had a combination
lock on it. After she was unable to open the lock, Officer Kowalski
asked Lapierre for the combination, and she replied"6-0-4." Using

                     2
this combination, Kowalski opened the bag and began removing arti-
cles of clothing. At the bottom of the bag was a package wrapped in
gray duct tape. When Kowalski removed the package--which con-
tained six pounds of marijuana--Lapierre denied ownership of the
bag, claiming that she must have picked up the wrong bag on the
plane or en route. However, the parties stipulated that Continental
Airlines reported no unclaimed luggage on any flights through either
Greensboro or Newark on the day Lapierre was arrested, or the fol-
lowing day. The bag Lapierre was carrying, and which contained her
boarding pass in an outside pocket, was ultimately found to contain
926.9 grams of cocaine hydrochloride and six pounds of marijuana.
We find this evidence sufficient to sustain Lapierre's conviction.

After the jury returned its verdict, Lapierre filed a motion for a new
trial based on newly discovered evidence claiming that the lock could
be opened with a combination other than 6-0-4. Lapierre's attorney
stated in the motion that he had opened the lock during closing argu-
ments using a different combination. At the hearing on her motion,
Lapierre presented the testimony of a locksmith who stated that the
combination to the lock appeared to be 8-3-5 but that, due to damage
to the lock mechanism, the lock could be opened using several other
combinations, including 6-0-4. The Government noted, in its opposi-
tion to Lapierre's motion, that the lock had been handled by both
counsels, government agents, defense investigators, and the jury and
that, therefore, it was impossible to tell when the damage had
occurred.

To obtain a new trial on the basis of newly discovered evidence,
the defendant must show that the evidence is newly discovered, that
he used due diligence to discover it earlier, that the evidence is not
merely cumulative or impeaching, that the evidence is material, and
that the evidence would probably result in an acquittal at a new trial.
United States v. Chavis, 880 F.2d 788, 793 (4th Cir. 1989). The denial
of a motion for a new trial is reviewed for an abuse of discretion.
United States v. Singh, 54 F.3d 1182, 1190 (4th Cir. 1995). We agree
with the district court's conclusion that Lapierre's new evidence
would not likely result in an acquittal at a new trial and, therefore, the
denial of her motion was not an abuse of discretion.

Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-

                     3
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                    4